From a final decree entered by the Circuit Court of Hillsborough County, Florida, validating, approving and confirming the issuance of bonds in the sum of $155,000.000 by the Board of Public Instruction of Hillsborough County, Florida, in behalf of School District No. 50 of said County, an appeal has perfected here. The first contention made is that the validation proceedings are fatally defective because (a) the resolution as adopted by the Board of Public Instruction calling for a bond election and (b) the notice of the election as published each fail to disclose the maturities of the proposed bond issue. That the validation proceedings are fatally defective in that it violates the provision of Section 17 of Article 12 of the Constitution viz: "Each annual installment shall not be less than 3% of the total amount of the issue."
It clearly appears by the record that a majority of the freeholders of the School District No. 50 of Hillsborough County, Florida, approved at the election the issuance of the bond issue. The Chancellor below in the validation decree expressed the view that the amounts and date of payment of *Page 413 
periodical installments of the bonds were surplusage and legal information wholly unnecessary. We have examined the several contentions made by counsel for the appellants for a reversal of the validation decree and hold that the same are without merit.
Affirmed.
TERRELL, BUFORD and ADAMS, JJ., concur.